         Case 3:20-cv-00185-BSM Document 2 Filed 07/17/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

ETTA COX and
CHARLES COX                                                                    PLAINTIFFS

v.                           CASE NO. 3:20-CV-00185-BSM

ROBERT WARNER, JR., MD, et al.                                               DEFENDANTS

                                          ORDER

       The clerk is directed to issue summonses and mail them to Etta and Charles Cox. The

Coxes must serve defendants with a copy of their complaint and summons within ninety days

of filing the complaint, or their case with be dismissed without prejudice.

       Local Rule 5.5(c)(2) requires pro se litigants to promptly notify the court and the other

parties in the case of any change of address; monitor the progress of the case; and prosecute

or defend the action diligently. Failure by a pro se plaintiff to respond to any communication

from the court within thirty days may result in the dismissal of the plaintiff’s case. A party

proceeding pro se shall be expected to follow the Federal Rules of Civil Procedure as well

as the Local Rules of this court. A copy of the Local Rules may be obtained from the clerk.

The Federal Rules of Civil Procedure are available in many libraries, including this court’s

library, and bookstores.

       IT IS SO ORDERED this 17th day of July, 2020.



                                                     UNITED STATES DISTRICT JUDGE
